                                                                                 Case 3:20-cv-08794-WHA Document 6 Filed 02/09/21 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                           IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              COURTNEY ANGEL HERNANDEZ,                              No. C 20-8794 WHA (PR)
                                                                          8
                                                                                             Petitioner,                             ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              UNITED STATES,
                                                                         11
United States District Court




                                                                                             Respondent.
                                                                                                                    /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                     Petitioner, a federal prisoner proceeding pro se, filed the instant petition for a writ of
                                                                         14
                                                                              habeas corpus on December 11, 20201. The same day, the clerk notified petitioner that in order
                                                                         15
                                                                              to proceed with her petition, she must either pay the filing fee or file an application to proceed
                                                                         16
                                                                              in forma pauperis (“IFP”) within 28 days. Along with the notice, the clerk mailed petitioner an
                                                                         17
                                                                              IFP application, instructions, and a stamped return envelope. The notice cautioned petitioner
                                                                         18
                                                                              that failure to pay the fee or complete the IFP application within 28 days would result in
                                                                         19
                                                                              dismissal. No response has been received. Accordingly, the case is DISMISSED without
                                                                         20
                                                                              prejudice. No certificate of appealability is warranted in this case because a reasonable jurist
                                                                         21
                                                                              would not find the dismissal of this petition debatable or wrong. Slack v. McDaniel, 529 U.S.
                                                                         22
                                                                              473, 484 (2000).
                                                                         23
                                                                                     The Clerk shall enter judgment and close the file.
                                                                         24
                                                                                     IT IS SO ORDERED.
                                                                         25
                                                                         26
                                                                              Dated: February    9 , 2021.
                                                                         27                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                         28
